Citation Nr: 0027511	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  97-21 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service-connected post operative residuals of degenerative 
disc disease (DDD) of the cervical spine.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to March 
1996.  

This appeal arose from a June 1996 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
DDD of the cervical spine, and which assigned it a 20 percent 
disability evaluation.  She and her representative were 
informed through a February 2000 supplemental statement of 
the case of the continued denial of her claim.


FINDING OF FACT

The veteran's service-connected DDD of the cervical spine is 
manifested by complaints of pain and stiffness, with limited 
range of motion, some cervical muscle spasms, normal 
strength, intact sensation and x-ray evidence of mild 
narrowing of the C4-5 disc level.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for the service-
connected DDD of the cervical spine from April 1, 1996 have 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 3.321(b)(1), Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, Codes 5003, 5010, 5290, 5293 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1999).

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  This could result in "staged ratings" 
based upon the facts found during the period in question.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service medical records had shown the presence 
of degenerative changes in the cervical spine as early as 
March 1995.  On June 16, 1995, she underwent a cervical 
fusion and discectomy at the C5-6 level.  

In May 1996, the veteran was examined by VA.  She was tender 
at about C4-5, with diffuse right cervical paraspinal muscle 
tenderness.  She had 15 degrees of forward flexion; 35 
degrees of extension; 20 degrees of left lateral bending and 
25 degrees of right lateral bending.  There was no reported 
evidence of weakness in the neck.

The veteran was also treated by VA on an outpatient basis.  
In October 1996, she complained of severe left shoulder pain 
with swelling.  She had acute trigger points on the left side 
of the neck.  The diagnosis was acute neck spasms.  A March 
1997 MRI showed evidence of an anterior cervical discectomy 
fusion (ACDF) at the C5-6 level; a small defect of the thecal 
sac anteriorly at the C5-6 level which was not causing cord 
or root compression, and no evidence of spinal stenosis.  On 
June 16, 1997, her neck was noted to be supple and she 
displayed fair range of motion.  There were no spasms and the 
motor and sensory examinations were intact. 

VA re-examined the veteran in September 1999.  She complained 
of neck stiffness and pain, which she described as her 
primary limiting factors.  She indicated that this disorder 
was bothering her almost constantly.  The objective 
examination noted that she held her neck extremely still; she 
would hardly let the examiner touch her posterior cervical 
region because she indicated that it was very painful.  
Forward flexion was to 5 degrees; extension was to 5 degrees, 
rotation was to 10 degrees bilaterally; and lateral bending 
was to 10 degrees bilaterally.  There were some muscle spasms 
present.  Muscle strength was 5/5 in the upper extremities 
and her reflexes were 1+.  Sensation to light touch was 
intact throughout the upper extremities and she displayed no 
coordination problems.  An x-ray revealed a well-fused C5-6 
anterior cervical disc fusion with normal alignment of the 
cervical vertebrae.  There was mild disc space narrowing at 
the C4-5 level with some mild anterior osteophytes.  The 
impression was status post C5-6 fusion with mild DDD at C4-5.  
The examiner commented that the veteran should certainly have 
some limitation of motion of about 10 to 15 degrees; however, 
this did not explain her apparent stiffness and pain in the 
neck.  There were no radicular symptoms present.

Arthritis due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. Part 4, Code 5010 
(1999).  Degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003 
(1999).

According to the applicable criteria, a 20 percent disability 
evaluation is warranted for moderate intervertebral disc 
syndrome (IDS) with recurring attacks.  A 40 percent 
evaluation requires severe IDS with recurring attacks and 
intermittent relief.  A 60 percent evaluation required 
pronounced IDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief.  38 C.F.R. Part 4, Code 5293 
(1999).

A 20 percent evaluation is also warranted for moderate 
limitation of motion of the cervical spine.  A 30 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
Part 4, Code 5290 (1999).

After a careful review of the evidence of record, it is found 
that an evaluation of 30 percent for the service-connected 
DDD of the cervical spine from April 1, 1996, the effective 
date of the award of service connection, is warranted.  The 
evidence of record from this date establishes that the 
veteran has suffered from severe limitation of motion of the 
cervical spine as a result of the service-connected DDD.  
Both the examination performed in May 1996 and the 
examination conducted in September 1999 reflected the 
presence of severely limited motion of the cervical spine.  
However, it is determined that a higher disability pursuant 
to 38 C.F.R. Part 4, Code 5293 is not justified.  The 
objective evidence does not suggest that the veteran 
currently suffers from severe IDS with intermittent relief.  
In fact, the evidence shows no indication of neurological 
complaints; the examinations showed intact sensation and the 
examiner in September 1999 specifically stated that there was 
no evidence of radicular symptoms.

In conclusion, it is found that, after weighing all the 
evidence of record and after resolving any doubt in the 
veteran's favor, the evidence supports a finding of 
entitlement to a schedular evaluation of 30 percent, but no 
more, for the service-connected DDD of the cervical spine.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The schedular evaluation assigned in this case for the 
appellant's DDD of the cervical spine is not inadequate.  As 
the schedular criteria provide a basis to award increased 
compensation for the DDD of the cervical spine, which have 
been considered, as discussed above, it does not appear that 
there are any "exceptional or unusual" circumstances 
indicating that the rating schedule is inadequate to 
compensate the appellant for this disability.  VAOPGCPREC 6-
96, 61 Fed. Reg. 66749 (1996).  Specifically, the Board finds 
no evidence of an exceptional disability picture.  It is not 
shown by the evidence that the appellant has required 
frequent hospitalization in the remote or recent past for 
this disorder.  In addition, while she has alleged that her 
employability is limited by the disability, she has presented 
no objective evidence that it has caused "marked 
interference" with employability beyond that contemplated by 
the regular schedular standards.  Thus, in the absence of any 
evidence which reflects that this disability is exceptional 
or unusual such that the regular schedular standards are 
inadequate to rate it, the RO's failure to consider or to 
document its consideration of this section was not 
prejudicial to the appellant.  Bernard v. Brown, 4 Vet. App. 
384 (1993).


ORDER

An evaluation of 30 percent for the service-connected DDD of 
the cervical spine is granted, subject to the laws and 
regulations governing the award of monetary benefits.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

